    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------X

     TENNEH BLAMAH,

                                     Plaintiff,                     MEMORANDUM
    v.                                                              OPINION AND ORDER

     STATE OF NEW YORK: NEW YORK                                     7:19-cv-9234 (PMH)
     OFFICE OF THE STATE COMPTROLLER;
     and THOMAS P. DiNAPOLI, in his official
     capacity as State Comptroller,

                                       Defendants.
    ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

           Plaintiff Tenneh Blamah brings employment discrimination and retaliation claims against

defendants Office of the New York State Comptroller (“OSC”) and New York State Comptroller

Thomas DiNapoli in his official capacity (collectively “Defendants”) alleging that Defendants

violated her rights under the United States Constitution (Count 1); 42 U.S.C. § 1981 (Count 2); 42

U.S.C. § 1983 (Count 3); the New York State Human Rights Law § 290, et seq. (Count 4); and the

New York Civil Service Law § 75 for defamation and/or negligence, malicious prosecution, fraud,

and breach of contract (Counts 5–7). (Doc. 1, “Compl.” ¶¶ 119–163).

           By motion dated November 8, 2019, Defendants move to dismiss Plaintiff’s complaint

pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) and oppose Plaintiff’s motion for a preliminary

injunction.1 (Docs. 13–15).




1
  On October 9, 2019, Judge Vincent L. Briccetti held an on-the-record conference to hear argument on Plaintiff’s
proposed order to show cause for a temporary restraining order and preliminary injunction. Judge Briccetti denied
Plaintiff’s request finding, inter alia, that Plaintiff had failed to demonstrate irreparable harm and set a briefing
schedule for Defendants to oppose Plaintiff’s motion for a preliminary injunction and to answer, move, or otherwise
respond to Plaintiff’s complaint. (Doc. 4).

                                                           1
        For the reasons set forth below, Defendants’ motion to dismiss is granted and Plaintiff’s

motion for a preliminary injunction is denied.

                                          BACKGROUND

        Plaintiff is of African ancestry and was employed as a Chief Examiner at OSC in OSC’s

Newburgh Regional Office. Compl. ¶¶ 10–11, 13. Plaintiff was responsible for managing and

directing the audit program for the City of Yonkers and the City of Newburgh. Id. ¶ 17. In her

role as Chief Examiner, Plaintiff managed a staff of approximately thirty professionals, consisting

of Principal Examiners and Examiners in Chief. Id. ¶ 19. Principal Examiners review the audits

conducted by the Examiners in Chief before the audits are submitted to the Chief Examiner for

review. Id. ¶¶ 23–24. Once the Chief Examiner has reviewed the audit report, the audit report is

sent to the Editing Unit and then it is sent to the Audit Director for additional review and approval.

Id. ¶ 24.

        Plaintiff alleges “that she is being scapegoated for two (2) very public and embarrassing

failures relating to certain audits that either resulted in a highly publicized arrest of a staff member

at a local government agency or required that another regional office step in to restart an audit

when it was discovered that the assigned auditor had interviewed with, been hired by, and started

working for the same local agency that he was auditing.” Id. ¶ 32. Plaintiff further claims that

other persons who are members of her protected class who have “been appointed to high-level

managerial positions within the State also have been removed from their posts for spurious reasons

while similarly situated persons outside her protected classes are absolved of responsibility during

the same time periods” and that Plaintiff is being subject to disparate discipline compared to a

white employee. Id. ¶¶ 33–34.




                                                   2
       The Court will briefly describe the two audits for which Plaintiff faced disciplinary

proceedings. The first audit (“Audit A”), which began in 2017, involved an audit of a fire counsel

and a group of fire companies. Id. ¶ 37. One of the objectives of the audit was to determine

whether the disbursement of monies from the foreign fire insurance (“FFI”) fund was accurate. Id.

¶ 39. After the audit was conducted and Plaintiff submitted the draft audit report to the Editing

Unit, Plaintiff learned in an informal conversation with the Chief of Forensic Audits for OSC’s

Division of Investigations that there was a potential issue with the audited agency because

someone had turned themselves in to the police. Id. ¶¶ 43–44. Plaintiff contacted her supervisor

to inform him that she had become aware of a potential issue related to the audit. Id. ¶ 51.

Ultimately, Plaintiff learned that the police had received a complaint that disbursements from the

FFI fund were improperly distributed and that the police had referred the complaint to the District

Attorney’s Office. Id. ¶ 56. Plaintiff then received a call from Gabriel Deyo, then Deputy

Comptroller of the Division of State Government Accountability within OSC, who told Plaintiff

that she was going to be fired. Id. ¶ 58. Plaintiff alleges that “Deputy Commissioner Deyo targeted

Plaintiff for termination although she was not directly involved in Audit A.” Id. ¶ 66.

       The second audit (“Audit B”), which began around April 2018, involved a financial

condition audit of a local agency. Id. ¶¶ 68–70. After the auditors completed their field work,

Plaintiff learned that one of the auditors was simultaneously working for the audited local

government as treasurer. Id. ¶ 74. The auditor’s dual employment at OSC and at the audited local

government “appeared to constitute an impairment threat, or a conflict of interest, which would

jeopardize confidence in the results of Audit B.” Id. ¶ 76. Ultimately, the auditor resigned from

OSC. Id. ¶ 81.




                                                3
       On February 26, 2019, Plaintiff received an interrogation notice informing her that she was

potentially subject to discipline related to Audit A. Id. ¶ 88. The interrogation was held on March

5, 2019 and was conducted by Labor Relations Specialists in OSC’s Labor Relations Unit. Id. ¶

89. On March 6, 2019, Plaintiff received an interrogation notice related to Audit B. Id. ¶ 90. On

March 15, 2019, OSC issued a Notice of Discipline for Audit A and proposed that Plaintiff be

terminated. Id. ¶ 91. On March 28, 2019, the interrogation related to Audit B was held and again

was conducted by Labor Relations Specialists in OSC’s Labor Relations Unit. Id. ¶ 92. On April

10, 2019, Plaintiff received a Notice of Discipline related to Audit B. Id. ¶ 93. On April 11, 2019,

Plaintiff was suspended without pay for thirty days and then was placed on paid administrative

leave, commencing May 12, 2019. Id. ¶ 94.

       Plaintiff alleges that the interrogations violated her federal due process rights and New

York State’s Civil Service Law because “[t]he procedures used to notify Plaintiff that she was

subject to discipline and was required to submit to an interrogation failed to provide specific

information about the basis of the investigation or the offense which prompted the action against

her.” Id. ¶ 96–98. Plaintiff also alleges that the manner of questioning during the interrogations

“was aggressive and confusing, forcing Plaintiff to concede certain points of contention under

duress, [and that] Plaintiff was [] placed at an unfair advantage [sic] as she was often tag-teamed

and questioned by more than one Labor representative at a time.” Id. ¶ 100. Furthermore, Plaintiff

alleges other procedural deficiencies in OSC’s interrogation process including a failure to include

necessary witnesses, insufficient evidence to constitute that Plaintiff committed a “substantial

offense,” and the exclusion or fabrication of material facts. Id. ¶¶ 103–106. Finally, Plaintiff

believes “that the disciplinary process was heavily biased” because “[t]he individual Labor

Relations employees who represented [OSC] and participated in the disciplinary process were the



                                                 4
same administrative staff who conducted the investigation, [and] handled other attendant issues

related to Plaintiff’s attendance during the disciplinary hearing.” Id. ¶ 108.

       On September 5, 2019, while Plaintiff’s disciplinary process was still pending, OSC

appointed a new Chief Examiner to Plaintiff’s old position. Id. ¶ 115. Plaintiff alleges that this

resulted in her de facto termination prior to the conclusion of her disciplinary process, and that

“the procedural violations during the purported investigation of OSC’s Labor Relations and the

subsequent and pending disciplinary hearing were slanted and intended to terminate Plaintiff based

on Mr. Deyo’s personal animus and bias.” Id. ¶¶ 117–118. On October 6, 2019, Plaintiff

commenced this action against Defendants.

                                       STANDARD OF REVIEW

  I.   Fed. R. Civ. P. 12(b)(1)

       “Federal courts are courts of limited jurisdiction, and Rule 12(b)(1) requires dismissal of

an action ‘when the district court lacks the statutory or constitutional power to adjudicate

it.’” Schwartz v. Hitrons Sols., Inc., 397 F. Supp. 3d 357, 364 (S.D.N.Y. 2019) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). “The party invoking the Court's jurisdiction

bears the burden of establishing jurisdiction exists.” Hettler v. Entergy Enters., Inc., 15 F. Supp.

3d 447, 450 (S.D.N.Y. 2014) (citing Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)). When

deciding a motion to dismiss under Rule 12(b)(1) at the pleadings stage, the Court “must accept as

true all material facts alleged in the complaint and draw all reasonable inferences in the plaintiff's

favor.” Id. (quoting Conyers, 558 F.3d at 143); see also Doe v. Trump Corp., 385 F. Supp. 3d 265,

274 (S.D.N.Y. 2019).

       When “the defendant moves for dismissal under Rule 12(b)(1), Fed. R. Civ. P., as well as

on other grounds, the court should consider the Rule 12(b)(1) challenge first since if it must



                                                  5
dismiss the complaint for lack of subject matter jurisdiction, the accompanying defenses and

objections become moot and do not need to be determined.” Saint-Amour v. Richmond Org., Inc.,

388 F. Supp. 3d 277, 286 (S.D.N.Y. 2019) (quoting United States v. N.Y.C. Dep't of Hous., Pres.

& Dev., No. 09-CV-6547, 2012 WL 4017338, at *3 (S.D.N.Y. Sept. 10, 2012)).2

    II.   Fed. R. Civ. P 65

          “A preliminary injunction ‘is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.’” C.D.S., Inc. v.

Zetler, 217 F. Supp. 3d 713, 716 (S.D.N.Y. 2016) (quoting Grand River Enter. Six Nations, Ltd.

v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)). To receive a preliminary injunction, a plaintiff must

demonstrate: “1) irreparable harm absent injunctive relief; 2) either a likelihood of success on the

merits, or a serious question going to the merits to make them a fair ground for trial, with a balance

of hardships tipping decidedly in the plaintiff’s favor; and 3) that the public’s interest weighs in

favor of granting an injunction.” Westchester Fire Ins. Co. v. DeNovo Constructors, Inc., 177 F.

Supp. 3d 810, 811–12 (S.D.N.Y. 2016) (quoting Metro. Taxicab Bd. of Trade v. City of New York,

615 F.3d 152, 156 (2d Cir.2010)); see also Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20

(2008) (“A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.”).

          “A showing of irreparable harm is the single most important prerequisite for the issuance

of a preliminary injunction.” C.D.S., 217 F. Supp. 3d at 716 (quoting Faiveley Transport Malmo

AB v. Wabtec Corp., 559 F.3d 110, 116 (2d Cir. 2009)). “To satisfy the irreparable harm


2
 Defendants also move to dismiss Plaintiff’s claims on 12(b)(6) grounds arguing that Plaintiff has failed to meet her
minimal pleading standards, see (Doc. 14, “Defs.' Mot. to Dismiss” at 13–18), and that Plaintiff’s claims are barred
by the Younger abstention doctrine, see id. at 12–13. Because the Court holds that Plaintiff’s claims should be
dismissed in their entirety on 12(b)(1) jurisdictional grounds, the Court does not address Defendants’ other arguments.

                                                          6
requirement, Plaintiffs must demonstrate that absent a preliminary injunction they will suffer an

injury that is neither remote nor speculative, but actual and imminent, and one that cannot be

remedied if a court waits until the end of trial to resolve the harm.” Id. at 716–17 (Grand River,

481 F.3d at 66).

                                            ANALYSIS

  I.   Sovereign Immunity as to Money Damages Relief

       Defendants argue that the Court lacks subject matter jurisdiction to adjudicate Plaintiff’s

claims because Defendants are immune from suit under the Eleventh Amendment. Defs.' Mot. to

Dismiss at 8. Generally, “the Eleventh Amendment bars suits against states and their officials.”

Nat'l Ass'n for Advancement of Colored People v. Merrill, 939 F.3d 470, 475 (2d Cir. 2019). The

immunity enjoyed by states “extends beyond the states themselves to ‘state agents

and state instrumentalities' that are, effectively, arms of a state.” Mary Jo C. v. New York State &

Local Ret. Sys., 707 F.3d 144, 152 (2d Cir. 2013) (quoting Woods v. Rondout Valley Cent. Sch.

Dist. Bd. of Educ., 466 F.3d 232, 236 (2d Cir. 2006); New York State Court Clerks Ass'n v. Unified

Court Sys. of the State of New York, 25 F. Supp. 3d 459, 465 (S.D.N.Y. 2014) (“Sovereign

immunity as guaranteed by the Eleventh Amendment to the Constitution bars suits for damages in

federal court against states, state agencies and state officials acting in their official capacity.”).

There are, however, limited exceptions to Eleventh Amendment sovereign immunity.                  An

individual may bring a claim against the state or an arm of the state when a state has waived its

sovereign immunity or where Congress has abrogated a state’s sovereign immunity through § 5 of

the Fourteenth Amendment. Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). Defendants

argue that neither of these exceptions is applicable in the case at bar. The Court agrees.




                                                  7
         Defendant OSC, the Office of the State Comptroller, is an arm of the state. See John v.

Comptroller Office of New York, No. 18-CV-5826, 2019 WL 1243810, at *2 (E.D.N.Y. Mar. 18,

2019). First, Plaintiff has alleged no facts that indicate that OSC has waived its immunity or

consented to be sued by Plaintiff. Second, case law makes clear that Congress has not abrogated

sovereign immunity under 42 U.S.C. § 1981 or 42 U.S.C. § 1983.3 Wang v. Office of Prof'l Med.

Conduct, N.Y., 354 F. App'x 459, 460 (2d Cir. 2009) (finding § 1981 claim precluded by Eleventh

Amendment immunity); Johnson v. New York, 21 F. App'x 41, 43 (2d Cir. 2001) (finding § 1983

claim precluded by Eleventh Amendment immunity); Cajuste v. Lechworth Developmental

Disabilities Serv., No. 03-CV-0161, 2005 WL 22863, at *3 (S.D.N.Y. Jan. 5, 2005) (“Congress's

enactment of § 1981 and § 1983 did not override the immunity that the states and their agencies

enjoy under the Eleventh Amendment.”).

         Therefore, the Court finds it does not have subject matter jurisdiction over any of Plaintiff’s

federal law claims (Counts 1–3) against defendant OSC. The Court also finds that defendant

DiNapoli sued in his official capacity is similarly shielded from Plaintiff’s federal law claims by

Eleventh Amendment immunity. See Roniger v. McCall, 22 F. Supp. 2d 156, 161 (S.D.N.Y. 1998)

(holding that money damages claims against state officials are barred by the Eleventh

Amendment). Furthermore, Plaintiff’s state law claims (Counts 4–7) against Defendants are

barred by the Eleventh Amendment. Kostok v. Thomas, 105 F.3d 65, 68 (2d Cir. 1997) (finding

Plaintiff’s state law claims fail on Eleventh Amendment grounds because such claims “cannot be

brought against a state even when [they have] been appended to a federal Constitutional claim.”);

Fry v. McCall, 945 F. Supp. 655, 660 (S.D.N.Y. 1996) (finding that plaintiff’s state law claims


3
 Plaintiff’s complaint appears to allege a freestanding claim under the Fifth and Fourteenth Amendments. See Compl.
at 1, ¶¶ 119–25. However, § 1983 is “the vehicle by which private citizens may seek recovery for violations of other
federal laws or the United States Constitution.” Buntin v. City of New York, 395 F. Supp. 2d 104, 107 (S.D.N.Y 2005).
Therefore, the Court will construe Plaintiff’s Fifth and Fourteenth Amendment claims as claims under § 1983.

                                                         8
seeking monetary damages from a state official sued in his official capacity were barred by

Eleventh Amendment). Accordingly, all of Plaintiff’s claims (Counts 1–7) are dismissed.

            a. Sovereign Immunity as to Injunctive Relief

        While Plaintiff appears to concede that Defendants have not consented to suit and that

Congress has not abrogated the State’s sovereign immunity under § 1981 or § 1983, (Doc. 22,

“Pl.’s Mem. of Law in Opp’n” at 7), Plaintiff argues the Court nonetheless has subject matter

jurisdiction to hear claims against defendant DiNapoli based on the Ex parte Young Doctrine. Ex

parte Young is an exception to Eleventh Amendment immunity which permits a plaintiff to sue a

state official acting in his official capacity for prospective, injunctive relief from violations of

federal law. State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 95 (2d Cir. 2007). The

Ex parte Young Doctrine is only applicable in cases in which the Plaintiff alleges “a violation of

federal law by a state official [that] is ongoing as opposed to cases in which federal law has been

violated at one time or over a period of time in the past.” Papasan v. Allain, 478 U.S. 265, 277–

78 (1986). If the injunctive relief sought by a plaintiff would not “directly end[] the violation of

federal law,” but rather “is intended indirectly to encourage compliance with federal law through

deterrence,” Ex parte Young does not apply. Id.

        For example, a plaintiff who merely asserts she has suffered “discrete acts of past

discrimination and retaliation by [a] defendant” has not demonstrated an ongoing constitutional

violation. Pierre v. New York State Dep't of Corr. Servs., No. 05-CV-0275, 2009 WL 1583475, at

*18 (S.D.N.Y. June 1, 2009) (quoting Pasternak v. Baines, No. 00-CV-0369, 2006 WL 2570982,

at *9 (W.D.N.Y. Sept. 5, 2006)). Furthermore, to state a claim for injunctive relief, Ex parte Young

requires that a plaintiff demonstrate that she is in fact entitled to such relief by showing, inter alia,

a likelihood of success on the merits and irreparable harm. M.K.B. v. Eggleston, 445 F. Supp. 2d



                                                   9
400, 437 (S.D.N.Y. 2006); Travellers Int'l AG v. Trans World Airlines, Inc., 722 F.Supp. 1087,

1096 (S.D.N.Y.1989).

        To determine whether the Ex parte Young Doctrine permits a plaintiff to avoid an Eleventh

Amendment immunity bar, “a court need only conduct a straightforward inquiry into whether the

complaint alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective.” City of Shelton v. Hughes, 578 F. App'x 53, 55 (2d Cir. 2014) (quoting Verizon

Maryland, Inc. v. Pub. Serv. Comm'n of Maryland, 535 U.S. 635, 645 (2002)). If a Plaintiff fails

to plead an ongoing violation of federal law, the Court may determine that the “[p]laintiff[‘]s claim

for injunctive relief fails at the first step of this ‘straightforward inquiry.’” Pierre, 2009 WL

1583475, at *18. Because the Court finds that Plaintiff has failed to plead an ongoing violation of

federal law, the Court holds that Plaintiff’s claims do not satisfy the Ex parte Young exception to

Eleventh Amendment immunity.

        Plaintiff asserts that “[t]he Ex parte Young exception applies to the instant case at this

juncture because Plaintiff primarily seeks prospective equitable and declaratory relief for her

claims against Defendants.” Pl.’s Mem. of Law in Opp’n at 7. Specifically, Plaintiff points to her

prayer for relief requesting, inter alia, that the Court “[r]einstate Plaintiff to the job with the salary,

position, seniority, union tenure, title and/or pay grade that she would hold but for defendants’

unlawful violation of Plaintiff’s constitutional and due process rights and unlawful discrimination

and retaliation of Plaintiff.” Compl. at 24 ¶ C. Plaintiff’s assertion that she “primarily seeks”

prospective relief is belied by her complaint. While Plaintiff’s complaint does state that she seeks

“declaratory, injunctive and equitable relief; compensatory and punitive damages; costs and

attorneys’ fees,” id. at 1, none of Plaintiff’s seven causes of action request injunctive relief. Each

of Plaintiff’s claims of relief speak only to past practices and alleged past injustices. See, e.g., id.



                                                    10
¶   122    (“Defendants    have    violated   Plaintiff’s   due    process   rights”),   id.   ¶   128

(“Defendants…engaged in purposeful and/or disparate discrimination and condoned a hostile

work environment”), id. ¶ 131 (“Defendants’ policy and practice of discrimination and retaliation

had a detrimental impact”). While a portion of plaintiff’s prayer for relief could be construed as

reflecting a request for injunctive, prospective relief, see id. at 24 ¶¶ B–D, Plaintiff’s seven claims

for relief allege only that Plaintiff has suffered “pecuniary losses,” id. ¶¶ 125, 132, 136, 146, 153,

159, 163, and nowhere in Plaintiff’s complaint does she make reference to the elements of an

injunctive or declaratory claim for relief. For example, Plaintiff does not provide any argument

for why she will be irreparably harmed absent injunctive relief or whether the balance of equities

tips in her favor.

        Defendants argue that Plaintiff cannot utilize the Ex parte Young exception to sovereign

immunity because Plaintiff has failed to demonstrate that she is entitled to the relief she seeks.

(Doc. 25, “Defs.’ Reply Mem. in further support of Mot. to Dismiss” at 2). The Court agrees.

Mere conclusory language stating that a Plaintiff is entitled to prospective, injunctive relief in a

wherefore clause does not make it so. Cf. Pierre, 2009 WL 1583475, at *18.

        Interpreting Plaintiff’s complaint liberally, Plaintiff identifies three separate alleged

violations of federal law: (1) procedural deficiencies in OSC’s disciplinary process in violation of

the Fifth and Fourteenth Amendment, Compl. ¶¶ 119–25; (2) discrimination based on Plaintiff’s

membership in a protected class, id. at ¶¶ 126–36; and (3) retaliation based on Plaintiff engaging

in protected activities, id. None of these allegations amount to an ongoing violation of federal law

sufficient to satisfy Ex parte Young, however.

        First, as to the alleged procedural deficiencies is OSC’s disciplinary proceeding, this is not

the proper venue for Plaintiff to bring her claims. Rather, “[i]t has long been the law in this Circuit



                                                  11
that the availability of Article 78 as post-deprivation remedy bars claims for violations of

procedural due process.” Cieslinski v. Cassino, 78 F. Supp. 2d 234, 237 (S.D.N.Y. 1999) (citing

Hellenic–American Neighborhood Action Committee v. City of New York, 101 F.3d 877 (2d Cir.

1996)); N.Y. C.P.L.R. § 7803.4

         Second, as to Plaintiff’s allegations that she was subject to discrimination based on her

membership in a protected class, see, e.g., Compl. ¶ 128, the Court finds that Plaintiff has not

demonstrated an ongoing violation of federal law. The only allegations in Plaintiff’s complaint

which even hint at the possibility of discrimination are that (1) other members of her protected

class have been terminated for spurious reasons and (2) that she was subject to disparate discipline

compared to a white employee.5 Id. ¶¶ 33–34. Even assuming Plaintiff’s allegations amount to a

violation of federal law, she merely alleges “that federal law has been violated at one time or over

a period of time in the past.” See Papasan, 478 U.S. at 277–78. Therefore, Plaintiff has not alleged

an ongoing violation of federal law as to her employment discrimination claim.

         Third, Plaintiff alleges that she faced retaliation based on her engagement in protected

activities. See, e.g., Compl. ¶ 128. However, Plaintiff’s complaint does not include any allegation

that she faced retaliation. Indeed, Defendants argue that “Plaintiff’s Complaint and Memorandum

of Law are completely devoid of any allegations of retaliation.” Defs.' Mot. to Dismiss at 17.

Plaintiff in response suggests that leave to amend should be granted because her unripe Title VII

claim includes additional support for her allegations. Pl.’s Mem. of Law in Opp’n at 19–20.


4
  Defendants have represented to the Court that Plaintiff’s disciplinary proceeding has concluded, and Plaintiff has
been terminated. Defs.’ Reply Mem. in further support of Mot. to Dismiss at 3 n.1. If Defendants’ representation is
accurate, there can be no ongoing violation with respect to the alleged procedural deficiencies identified by Plaintiff
as the allegations would merely be related to past wrongdoing. See Russo v. City of New York, No. 02-CV-369, 2003
WL 1571707, at *1 (S.D.N.Y. Mar. 26, 2003) (“As far as injunctive relief is concerned, plaintiff's injury is in the past
and there is no indication that he could possibly be subjected to the same difficulty in the future.”).
5
  Defendants indicate that Plaintiff is referring to an employee who was disciplined by OSC in 2002, more than fifteen
years before Plaintiff was subject to disciplinary proceedings. Defs.' Mot. to Dismiss at 16 n.10. Plaintiff, in her
opposition, does not rebut Defendants’ assertion.

                                                          12
(“Subsequent to the commencement of the instant action, Plaintiff delineates several protected

activities in her charge of discrimination for her Title VII claim, which is not yet before the Court.

Consequently, Plaintiff seeks to amend her complaint….”).

       Pursuant to Fed. R. Civ. P. 15(a)(2), “leave to amend generally will be granted unless…the

amendment would be futile.” Correction Officers' Benevolent Ass'n, Inc. v. City of New York, 415

F. Supp. 3d 464, 468 (S.D.N.Y. 2019); Fed. R. Civ. P. 15(a)(2) (“The court should freely give

leave [to amend] when justice so requires.”). Plaintiff is correct that under certain situations

“claims for reinstatement to previous employment satisfy the Ex parte Young exception to the

Eleventh Amendment's sovereign immunity bar.” See State Employees Bargaining Agent Coal.,

494 F.3d at 96. Therefore, if properly pled, a claim for reinstatement could satisfy the Ex parte

Young exception. Plaintiff will be given an opportunity to amend her complaint to the extent that

a claim brought against defendant DiNapoli sued in his official capacity alleges an ongoing

constitutional violation and alleges that defendant DiNapoli has the authority to provide the

prospective, injunctive relief Plaintiff seeks.

           b. Plaintiff’s Motion for a Preliminary Injunction

       On October 16, 2019, Plaintiff submitted her Motion for a Preliminary Injunction and

Temporary Restraining Order. (Doc. 8, “Pl.’s Mot. for a Prelim. Inj. and TRO”). Plaintiff asked

the Court “to enjoin the pending administrative disciplinary process.” Id. at 13. Judge Briccetti

denied Plaintiff’s request finding that Plaintiff had failed to demonstrate irreparable harm. (Doc.

27, “Prelim. Inj. H. Tr. (Oct. 9, 2019)” at 24:12). Because Plaintiff may amend her complaint, a

ruling on the preliminary injunction motion is appropriate at this time.

       Since the hearing before Judge Briccetti on October 9, 2019, Plaintiff has made no

additional showing that she will suffer irreparable harm if the Court does not intervene at this time.



                                                  13
Additionally, for the reasons stated separately herein, Plaintiff has failed to demonstrate a

likelihood of success on the merits or a balancing of the equities in her favor. Accordingly,

Plaintiff’s motion for a preliminary injunction is denied.

                                         CONCLUSION

       Based on the forgoing, Defendants’ motion to dismiss is granted and Plaintiff’s seven

claims for relief are dismissed in their entirety. However, Plaintiff is granted leave to amend her

complaint within 30 days of this Order pursuant to Fed. R. Civ. P. 15(a)(2) to the extent that

Plaintiff can assert claims against defendant DiNapoli for prospective, injunctive relief based on

allegations that she is suffering ongoing constitutional harm, and in accordance with the

parameters set forth herein.

       The Clerk of the Court is instructed to terminate the motion (Doc. 13). If an amended

complaint is not docketed within 30 days from the date of this Order, the action shall be dismissed,

see Fed. R. Civ. P. 41(b), and the Clerk will be instructed to discontinue this action and terminate

all proceedings.


SO ORDERED:

Dated: New York, New York
       April ___, 2020
                                                             ____________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 14
